Appellant was convicted of the offense of buying, receiving, concealing, etc., stolen property, in such a quantity and value as to amount to the equivalent of grand larceny. Code 1923, §§ 4912, 4905. He was given a sentence to serve imprisonment in the state penitentiary for an indeterminate term of not less than three nor more than four years.
We have critically inspected the record before us, but find nothing irregular or erroneous to be apparent. The evidence was ample to sustain the verdict returned by the jury. The judgment is affirmed.
Affirmed.